NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
IN RE WHINK PRODUCTS COMPANY
201 1- 1 543
(Seria1 No. 71644653)
Appea1 from the United States Patent and Tradernark
Ofiice, Trademark Tria1 and Appea1 B0ard.
n
ON MOTION
ORDER
Whink Products Co1npany moves to withdraw its ap-
pea1.
Upon consideration thereof
IT IS ORDERED THATZ
(1) The motion is granted The appeal is dismissed
(2) Each side shall bear its own costs.

1N as wHrNK PR0DUcTs
Fo1=c THE COURT
 2 3  /s/ J an I-Iorba1_\{
Date J an H0rba1y
C1erk
cc: Conrad A. Hansen, Esq.
Ray1nond T. Chen, Esq.
s21
Issued As A Mandate: N0V 2 3 
F5LED
u.s. cover F APPEALs ron
me FEoERAL consult
NOV 23 2011
1ANHORBALY
CI.ERK